DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 5-6, 11-19, 21-22, 27-35, and 38-55 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to disclose or make obvious the claimed invention.  Specifically the prior art fail to teach “the array comprising two or more adjacent and parallel lines of transducers… such that the transducers in the one line are situated in a space between transducers of the adjacent parallel line, and wherein the transducers of the array are facing in the same direction…”.  The closest prior art, Partington et al. (US Publication 2010/0257931), teaches the array comprising two or more adjacent and parallel lines of transducers as claimed (see Office Action dated 09/30/2020).  However, the transducers are not facing the same direction as each line of transducers (26, 56) of Partington are facing their respective line of transducers to detect the liquid level.  In addition, there is no motivation to modify Partington to have the transducers to face the same direction.  

Jackson et al. (US Patent 6,321,604) teaches a float position indicator to detect the liquid level.  FIG. 3a of Jackson is closely similar to the configuration of “the array comprising two or more adjacent and parallel lines… the array are facing in the same direction”.  However, the array of Jackson is not an array of transducers.  The array of FIG. 3a is an optical array of collimator to direct light toward a float, which would block the light at the floating level.  Because the type of sensor system (optical sensors used with collimators) used in Jackson et al. is not directly .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853